Quinn, Chief Judge
(dissenting) :
Apart from any question of waiver resulting from the accused’s failure to object to the sentence procedure (United States v Forwerck, 12 USCMA 540, 543-544, 31 CMR 126 (1961)), at the time the writing containing instructions on voting was handed to the court members, the law officer described it as “voting instructions.” He also indicated the writing was given to the court members to “aid” in discharge of their function. In my opinion, implied in the incident was a direction that the writing be read, and I believe the court members understood they were required to read it. Given that understanding, it may fairly be inferred that they did what they were instructed to do, and read the writing. United States v O’Briski, 2 USCMA 361, 363, 8 CMR 161 (1953). The written instructions as to the voting procedure are accurate and adequate. The situation, therefore, is substantially similar to that in United States v Caid, 13 USCMA 348, 32 CMR 348 (1962), in that the procedure was inartful, but there was no resulting prejudice to the accused. I would affirm the decision of the board of review.